DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending in this application.
Claim 1 is amended.
Claims 3, 4 are cancelled.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/17/2021 and 04/28/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A motor comprising: a stator including a stator core and teeth respectively protruding from the stator core in predetermined directions of protrusion; and coils respectively wound onto the teeth n,  n is an integer of 2 or greater, turns including first to n-th turns, wherein each of the coils  is respectively wound onto the teeth in the predetermined directions of protrusion of the teeth, a first turn of each of the coils lies adjacent to a center of the motor, and a k-th, k is an integer, 1 < k < n, turn of each of the coils lies opposite to the center of the motor, the first turn when each of the coils is cut in a corresponding one of the each of the coils gradually reduces in cross-sectional area from the first turn to the n-th turn, and mutually adjacent turns are different from each other in cross-sectional area. Claim 2 is allowed based on dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839